1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 17cr879-JAH
12                                   Plaintiff,
                                                      ORDER VACATING HEARING
13   v.
14   ANDREW R. OTERO, et al.,
15                                Defendants.
16
17         After a careful review of the Parties’ submissions, the Court deems Defendant
18   Andrew R. Otero’s Motion for Compassionate Release, (doc. no. 234), suitable for
19   adjudication without oral argument. See CivLR 7.1 (d.1). Accordingly, IT IS HEREBY
20   ORDERED the motion is taken under submission without oral argument and the hearing
21   set for April 15, 2020, at 1:00 p.m. is VACATED. The Court will issue an order in due
22   course.
23         IT IS SO ORDERED.
24
25   DATED:     April 14, 2020
26                                                _________________________________
27                                                JOHN A. HOUSTON
                                                  United States District Judge
28

                                                  1
                                                                                17cr879-JAH
